United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 01-3851
                                ___________

Elton Eddie Johnson,                    *
                                        *
              Appellant,                *
                                        *
       v.                               * Appeal from the United States
                                        * District Court for the
Judy Pridgen, Sheriff, Saline County    * Eastern District of Arkansas.
Sheriff’s Department (originally sued *
as Pridgen); Knowles, Detective,        * [UNPUBLISHED]
Saline County Sheriff’s Department;     *
Martin, Detective, Saline County        *
Sheriff’s Department; Shawn Garner, *
Sgt., State Trooper, Saline County      *
(originally sued as Garner); Doe, Head *
Jailor, Saline County Jail,             *
                                        *
              Appellees.                *
                                   ___________

                       Submitted: March 7, 2002
                           Filed: April 1, 2002
                                ___________

Before McMILLIAN, BOWMAN, and BYE, Circuit Judges.
                         ___________

PER CURIAM.
      Elton Johnson appeals the district court’s1 post-hearing dismissal of his 42
U.S.C. § 1983 action arising out of a beating he received at the hands of fellow
detainees during his detention at the Saline County Jail.

       After carefully reviewing the record, we conclude that the district court
properly dismissed Johnson’s suit. The evidence does not support an inference that
the named defendants knew of his need for protection, or of his subsequent need for
medical care. See Johnson v. Bi-State Justice Ctr., 12 F.3d 133, 135-36 (8th Cir.
1993) (hearing to determine whether pro se inmate’s § 1983 damage claims warrant
jury trial is permitted, but hearing must be consistent with right to jury trial and
standard is whether case would survive motion for judgment as matter of law). We
further conclude that the magistrate judge did not abuse his discretion by denying
Johnson’s request to call additional witnesses at the evidentiary hearing. Cf.
Williams v. Carter, 10 F.3d 563, 566 (8th Cir. 1993) (decision to grant or deny
subpoenas for indigent parties pursuant to 28 U.S.C. § 1915(c) is within discretion
of trial court).

      Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The Honorable George Howard Jr., United States District Court for the Eastern
District of Arkansas, adopting the report and recommendations of the Honorable H.
David Young, United States Magistrate Judge for the Eastern District of Arkansas.
                                        -2-